DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s response to the Non-Final rejection of March 31, 2021, filed July 30, 2021.  Claims 6-21 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sheldon Moss on August 18, 2021.

The application has been amended as follows: 
Claim 6: Lns. 28-29: change “the steel plate” to “the nickel-containing steel plate” 
Claim 6: Ln. 33: change “the steel plate” to “the nickel-containing steel plate” and “the rolling direction” to “a rolling direction”
Claim 6: Lns. 33-34: change “the steel plate” to “the nickel-containing steel plate” 
Claim 6: Ln. 38: change “the steel plate” to “the nickel-containing steel plate” 
Claim 6: Ln. 41: change “the steel plate” to “the nickel-containing steel plate” 
Claim 6: Lns. 41-42: change “the steel plate” to “the nickel-containing steel plate” 
Claim 6: Ln. 46: change “the steel plate” to “the nickel-containing steel plate” 
Claims 14-21 Lns. 1: change “A tank comprising” to “A tank, comprising”

Allowable Subject Matter
Claims 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record to the instantly claimed nickel-containing steel plate is Furuya et al. (US 2014/0158258 A1), hereinafter Furuya (originally of record in the Non-Final Rejection dated March 31, 2021).  Furuya teaches a steel plate with excellence in fracture-resisting performance at negative 160 degrees Celsius with a nickel content ([0010]) with a composition in mass% shown in Table I below with a retained austenite fraction of 0.5-20% ([0060]) and the equivalent circle diameter of the retained austenite is 1 micron or less ([0061]).
 
Table I
Element
Claimed
Furuya [0011]-[0012]; [0053]+ 
Furuya Table 1, Example 5*
C
0.10-0.150
0.04-0.10
0.04
Si
0.01-0.60
0.02-0.12
0.12
Mn
0.20-2.00
0.3-1.0
0.94
P
≤ 0.010
≤ 0.0100
0.0016
S
≤ 0.010
≤ 0.0035
0.0028
Ni
5.00-9.50
7.5-10.0
8.5
Al
0.005-0.100
0.01-0.08
0.0064
N
0.0010-0.0100
≤ 0.0070
0.0020

≤ 1.00
≤ 1.0
---
Sn
≤ 0.80
≤ 0.002
---
Sb
≤ 0.80
≤ 0.002
---
Cr
≤ 2.00
≤ 1.5
---
Mo
≤ 1.00
≤ 0.4
---
W
≤ 1.00
--
---
V
≤ 1.00
≤ 0.05
---
Nb
≤0.100
≤ 0.05
---
Ti
≤ 0.100
≤ 0.05
---
Ca
≤ 0.0200
≤ 0.0040
---
B
≤ 0.0500
≤ 0.05
---
Mg
≤ 0.0100
≤ 0.0040
---
REM
≤ 0.0200
≤ 0.0040
---
Fe and impurities
balance
balance
balance

+ noting these ranges anticipate the claimed range with sufficient specificity, per MPEP § 2131.03
*a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I

	Furuya does not specifically teach or suggest (alone or in combination with the prior art), the properties of a volume fraction of retained austenite quantified from an integrated intensity of planes (110), (200), and (211) of alpha phase of BCC structure; and planes (111), (200), and (220) of gamma phase of FCC structure by an X-ray diffraction measurement subjected to a test specimen having a plane at a position of 1.5 mm from the surface of the steel plate facing in the plate thickness direction constituting an observation surface of the test specimen is from 3.0 to .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’ amendment to the Abstract, filed July 30, 2021, with respect to objection to the specification have been fully considered and are persuasive.  The objection of March 31, 2021has been withdrawn. 

Applicant’s claim amendments filed July 30, 2021, with respect to 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of March 31, 2021 have been withdrawn. 
Applicant’s claim amendments and arguments, with respect to 35 U.S.C. 102(a)(1) rejections have been fully considered and are persuasive.  Specifically, applicant’s arguments to the criticality of the final surface pressure to the maximum distance between adjacent grains of retained austenite and heating rate on the circle equivalent diameter of grains of retained austenite were persuasive.  This final surface pressure and heating rate were not taught by the prior art.  The 35 U.S.C. 102(a)(1) rejections of March 31, 2021 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

						/HUMERA N. SHEIKH/                                                                       Supervisory Patent Examiner, Art Unit 1784                                                                                                                                 

/K.A.C./Examiner, Art Unit 1784